[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 99-1649

        GERSHON ROSS; MARLENE W. ROSS; AS GUARDIAN FOR
                         GERSHON ROSS,

                   Plaintiffs, Appellants,

                              v.

           THE FRAMINGHAM SCHOOL COMMITTEE; TOWN OF
      FRAMINGHAM; MASSACHUSETTS DEPARTMENT OF EDUCATION,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
              Boudin and Stahl, Circuit Judges.




     Marlene W. Ross on brief pro se.
     Aaron K. Bikofsky, Philip B. Benjamin and Bikofsky & White
on brief for appellees.




                         June 23,2000
           Per Curiam. We have carefully read the parties'

submissions      and   have   reviewed   the    district   court    and

administrative records.        Based on our review, we find that

the decision to grant the defendants' motions for summary

judgment   was    without     error.     We    therefore   affirm   the

judgement of the district court for essentially the reasons

stated in its opinion, Ross v. Framingham School Comm., 44

F. Supp. 2d 104 (D. Mass. 1999).

           Affirmed.     See Local Rule 27(c).